Atkinson, J.
This case was before the Supreme Court on a former occasion. Jackson v. Georgia, Southern & Florida R. Co., 132 Ga. 127 (63 S. E. 841). Upon the evidence then properly brought to this court, the judgment of nonsuit was reversed. Upon a subsequent trial of the case, the evidence submitted was substantially different from that adduced on the former trial, as appeared in the record, and was sufficient to show affirmatively that the deceased, who was an employee of the railroad company, was at fault, and there was no error in granting a nonsuit. Judgment affirmed.

All the Justices concur.